      Case 5:17-cv-00819-FB-RBF Document 64 Filed 07/29/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

VALENTIA COLEMAN                                     §
                                                     § Case Number 5:17-cv-00819-FB
Vs.                                                  §
                                                     §
SECETARY OF THE DEPARTMENT OF                        §
THE AIR FORCE, HEATHER WILSON                        §

   UNOPPOSED MOTION FOR LEAVE TO FILE PLAINTIFF’S MOTION FOR
              SUMMARY JUDGMENT ON JULY 12, 2020

       NOW COMES the Plaintiff, VALENTIA COLEMAN, by and through her attorney

of record, and files this Unopposed Motion for Leave to file Plaintiff’s Motion for

Summary Judgment on July 12, 2020.

       Because of a calendaring error and other unique events that have hampered

efficiency, Plaintiff requests the court for permission to file its Motion for Summary

Judgment on Sunday, July 12, 2020, two (2) days after the Friday, July 10, 2020 deadline.

       1. The undersigned acknowledges that his failure to file a timely motion was his

           error.

       2. The undersigned is filing the instant Motion in an attempt to correct his error.

       3. There was no bad faith intended by the late filing.

       4. The undersigned does not believe that Defendant was prejudiced by the July 12,

           2020 filing, two (2) days after the deadline.

       5. On July 28, 2020, the Court extended the parties’ time to file a response to the

           respective motions for summary judgment by 14 days.

       6. Defendant’s counsel does not oppose this Motion.




Unopposed Motion for Leave                                                                   1
     Case 5:17-cv-00819-FB-RBF Document 64 Filed 07/29/20 Page 2 of 2



       7. This Motion is made in good faith and not for purposes of delay, but rather for

           justice to be done.


       WHEREFORE, Plaintiff respectfully requests that this Court enter an Order

granting Plaintiff leave to late file her Motion for Summary Judgment.

                                   Certificate of Counsel

      The undersigned conferred with Defendant’s counsel and he does not oppose this
Motion.


                                                            Respectfully Submitted,


                                                            By: ______________________
                                                            Ricardo A. García-Tagle
                                                            Bar Number 24025375
                                                            315 S. St. Mary’s Street
                                                            San Antonio, TX 78205
                                                            210.444.1599 (T)
                                                            210.855.6098(Fax)
                                                            Ricardo@ragarcialaw.com
                                                            ATTORNEY FOR PLAINTIFF


                           CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020, I electronically filed the foregoing document
 with the Clerk of the United States District Court, Western District of Texas, San Antonio
 Division, using the electronic case filing system of the Court with service to the following:

Dingivan, James, Assistant United States Attorney
james.dingivan@usdoj.gov
                                                               _____________________
                                                               Ricardo A. Garcia-Tagle




Unopposed Motion for Leave                                                                  2
